Citation Nr: 0108699	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  94-17 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for chronic low back 
strain, with early sacroiliac arthritis and a 
psychophysiological musculoskeletal reaction, currently 
evaluated as 40 percent disabling.

[The issue of the veteran's entitlement to an extraschedular 
evaluation of increased disability for chronic low back 
strain, with early sacroiliac arthritis and a 
psychophysiological musculoskeletal reaction, is addressed in 
a separate document.]


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to April 
1962.

By a decision, dated February 16, 1999, the Board of 
Veterans' Appeals (Board) denied entitlement of the veteran 
to an increased rating for chronic low back strain with early 
sacroiliac arthritis and a psychophysiological 
musculoskeletal reaction, while remanding to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, the issue of the veteran's entitlement 
to an extraschedular evaluation of increased disability for 
the aforementioned disability so that additional action could 
be undertaken.  

Correspondence from the veteran was received by the Board in 
March 1999 that was construed as a motion for reconsideration 
of the denial effected by the Board in its February 1999 
decision.  Attached thereto was additional evidence not 
previously reviewed by the RO, consisting of a VA report of a 
magnetic resonance imaging study performed on February 18, 
1999.  Such motion was denied by the Vice Chairman of the 
Board in a ruling in August 1999, notice of which was 
furnished to the veteran in written correspondence, dated in 
September 1999.   

An appeal followed to the United States Court of Appeals for 
Veterans Claims (Court), and the Secretary of Veterans 
Affairs-appellee thereafter moved the Court to vacate the 
Board's decision as to the issue of the veteran's entitlement 
to an increased schedular evaluation for low back disability 
on the basis of the Board's failure to articulate fully its 
reasons and bases for the action taken.  No response to such 
motion was offered by the veteran-appellant.  By its order of 
April 2000, the Court granted the Secretary's motion, thereby 
vacating that part of the Board's decision of February 1999 
that denied an increased schedular evaluation for service-
connected disability of the low back and remanded same to the 
Board for further consideration.  No action was taken by the 
Court with respect to the issue remanded by the Board in 
February 1999 as to the veteran's extraschedular entitlement 
to an increased disability evaluation for a low back 
disorder.

Upon return of the case to the Board, it is evident that, 
beginning in February 1999, the veteran corresponded with RO 
personnel with respect to various matters, including the 
issue of the schedular evaluation to be assigned for his 
service-connected disability of the low back.  In addition, 
additional evidence not previously on file was furnished by 
him, including records of a VA hospitalization in April 1999 
for a surgical procedure involving lumbar decompression at L-
3 and L-5.  By action of the RO in late May 1999, a temporary 
total rating under 38 C.F.R. § 4.30 was assigned, based on 
the need for post-surgical convalescence, from April 28, 
1999, to May 31, 1999.  Entitlement to special monthly 
compensation was denied at that time.  By further action in 
July 1999, the temporary total rating was extended through 
July 31, 1999; entitlement to special monthly compensation 
was denied and action relating to a claim for a total 
disability evaluation based on individual unemployability was 
deferred.  

Received by the Board in July 2000 was correspondence, 
wherein the veteran effected a change in representation, 
appointing Kathy A. Lieberman, Attorney, as his 
representative in matters arising out of the Court remand of 
April 2000.  Such attorney was advised by the Board in August 
2000 correspondence of her right to submit additional 
evidence and argument in support of the benefit sought.  
Further evidence, including records of another VA 
hospitalization in May 2000 for a secondary posterior lumbar 
laminectomy and decompression at the L2-3, L3-4, and L4-5 
levels, and a right L3-4 diskectomy and repair of durotomies, 
argument, was thereafter received by the Board in November 
2000, with a waiver of initial consideration by the RO of 
evidence not previously submitted for its review.

Additional correspondence from the veteran was received by 
the Board in January 2001 in which he revoked the power-of-
attorney previously extended to Attorney Lieberman.  He 
therein also referenced his pending TDIU claim and, as that 
matter is not shown to date to have been the subject of RO 
rating action, such is referred to the RO for appropriate 
consideration.  Accompanying the aforementioned 
correspondence were records of VA outpatient treatment 
compiled in October 2000 and photocopied medical data 
pertaining to back disorders which were obtained from the 
internet; no waiver of initial consideration by the RO was 
furnished.


REMAND

One of the contentions advanced in the context of the instant 
appeal is that a 60 percent schedular evaluation is 
assignable for the veteran's service-connected back disorder 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 (2000) on 
the basis of pronounced intervertebral disc disease.  As 
well, it is argued that a separate, 10 percent rating is for 
assignment on the basis of arthritic involvement of the lower 
spine in combination with painful motion, pursuant to 
38 C.F.R. §§ 4.59, 4.71a, DC 5003 (2000); Hicks v. Brown, 8 
Vet. App. 417 (1995); DeLuca v. Brown, 8 Vet. App. 202 
(1995); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); and 
VAOPGCPREC 9-98.  

It is apparent that the veteran has submitted to the Board, 
without a waiver of RO consideration, evidence that the RO 
has not initially reviewed.  Further action by the RO is thus 
warranted pursuant to 38 C.F.R. § 20.1304(c) (2000).  It is 
likewise evident that the veteran has also produced various 
VA treatment records from 1999 and 2000, with a waiver of 
initial RO consideration, which have a significant bearing on 
the issue herein presented for review.  That evidence 
consists, in part, of records involving two surgical 
procedures performed for treatment of degenerative disc 
disease of the veteran's low back and strongly suggests that 
a change in the level of severity of such disability may have 
occurred in the recent past.  The veteran also avers that 
there has been a recent change for the worse with respect to 
the disability in question.  However, no VA examination 
following the recent surgeries is on file that would permit 
the undersigned to determine whether in fact the post-
surgical state of the veteran's low back warrants the 
assignment of more than the 40 percent schedular evaluation 
currently in effect.  Moreover, all of the VA treatment 
records compiled in 1999 and thereafter have been supplied by 
the veteran, it being unknown whether a complete set of VA 
treatment records is now within the claims folder.  The 
record reflects that, in September 1999, the RO requested a 
specific outpatient record compiled on June 9, 1999, but no 
other attempt is shown by RO personnel to obtain an updated 
and complete set of treatment records prepared in 1999 and 
thereafter.  Further evidentiary development, to include the 
retrieval of medical records and affording the veteran 
additional medical examinations, is thus indicated.

In terms of the VA's duty-to-assist obligation, it is noted 
that there has been a significant change in the law during 
the pendency of this appeal.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
may not have been effected.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the veteran-
appellant if the Board were to proceed to issue a merits-
based decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92.  

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a DC which represents the 
dominant (more disabling) aspect of the condition.  38 C.F.R. 
§ 4.126(d), effective November 7, 1996, and 38 C.F.R. 
§ 4.132, Note (2) following DC 9511, effective prior to 
November 7, 1996.

The rating schedule for psychiatric disorders was changed 
effective November 7, 1996, and both the old and new criteria 
are applicable to the veteran's appeal.  Under the applicable 
rating criteria in effect prior to November 7, 1996, a 
psychophysiological disability was evaluated under the 
general rating formula for psychoneurotic disorders.  

A 10 percent evaluation under the old criteria was assigned 
where there was mild impairment of social and industrial 
adaptability.  A 30 percent evaluation was assigned where 
there was definite impairment of social and industrial 
adaptability.  A 50 percent evaluation was assigned upon a 
showing of considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation was warranted for 
severe impairment of social and industrial adaptability.  A 
100 percent rating was assigned where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; where 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulted in a profound retreat from 
mature behavior; or upon a showing of a demonstrable 
inability to obtain or retain employment.  

Note (2).  When two diagnoses, one organic and the other 
psychological or psychophysiologic or psychoneurotic, are 
presented covering the organic and psychiatric aspects of a 
single disability entity, only one percentage rating 
evaluation will be assigned under the appropriate DC 
determined by the rating board to represent the major degree 
of disability.  When the diagnosis of the same basic 
disability is changed from an organic one to one in the 
psychological or psychoneurotic categories, the condition 
will be rated under the new diagnosis.  38 C.F.R. Part 4, 
§ 4.132, DC 9505, effective prior to November 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
qualitative in character, and invited the Board to construe 
the term "definite" in a manner that would quantify the 
degree of impairment for purposes of meeting the statutory 
requirement that the Board articulate reasons or bases for 
its decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  In a 
precedent opinion, dated November 9, 1993, the VA General 
Counsel concluded that "definite" was to be construed as 
distinct, unambiguous, and moderately large in degree and 
representing a degree of social and industrial inadaptability 
that is more than moderate, but less than rather large.  The 
Board is bound by such interpretation.  38 U.S.C.A. § 7104(c) 
(West 1991).

Under the version of the rating criteria effective November 
7, 1996, codified at 38 C.F.R. § 4.130, occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication, warrant a 10 percent 
schedular evaluation.  

In the presence of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
evaluation is assignable.  

If the following criteria are met, that is, occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (i.e. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, the rating schedule calls for an evaluation of 
50 percent.  

Where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Total occupational and social impairment, due to such 
symptoms as:  Gross impairment in thought processes and 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent schedular evaluation.

Lastly, as further medical examinations are deemed to be in 
order, the veteran is hereby advised of the importance of 
appearing for such evaluations.  In that vein, the veteran's 
attention is directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

In order to comply fully with its duty-to-assist obligation, 
as set forth by the Veterans Claims Assistance Act of 2000, 
the Board finds that further assistance to the veteran is 
necessary.  Accordingly, this matter is REMANDED to the RO 
for the following actions:

1.  The RO should contact the veteran in 
writing for the purpose of advising him 
of his right to submit any additional 
argument and/or evidence in support of 
his claim of entitlement to an increased 
rating for service-connected chronic low 
back strain with early sacroiliac 
arthritis and a psychophysiological 
musculoskeletal reaction.  Such evidence 
may be of a lay or medical variety.  As 
well, the veteran should be informed of 
his right to representation of his 
interests in this matter by an accredited 
service organization, agent, or attorney.

2.  The veteran should also be contacted 
in writing for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals who have 
evaluated and/or treated him for his 
service-connected disability of the low 
back since 1992.  The approximate dates 
of any such evaluation or treatment 
should also be provided, to the extent 
possible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
all records not already on file which are 
referenced in connection with the 
aforementioned request, including but not 
limited all records of inpatient and 
outpatient treatment compiled at the VA 
Medical Center in Durham, North Carolina, 
and the VA Outpatient Clinic in Winston-
Salem, North Carolina.  All VA treatment 
records, including those of the Durham 
Medical Center and the Winston-Salem 
Outpatient Clinic, must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

3.  Thereafter, the veteran is to be 
afforded VA medical examinations by 
physicians in the specialties of 
orthopedics, psychiatry, and neurology 
for the purpose of determining the nature 
and severity of his service-connected 
chronic low back strain with early 
sacroiliac arthritis and a 
psychophysiological musculoskeletal 
reaction.  The veteran's claims folder in 
its entirety is to be furnished to the 
examiners prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examinations are to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation, 
including detailed range of motion 
studies.  Any diagnostic studies deemed 
warranted by the examiners must also be 
accomplished.  All established diagnoses 
are then to be fully set forth. 

The neurological examiner should address 
the following matters, providing a full 
supporting rationale where appropriate:

Describe the condition of the lower 
spine and indicate whether there is 
present or absent persistent 
symptoms compatible with sciatic 
neuropathy, characteristic pain, 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of 
the diseased disc(s).  As well, 
whether or not little intermittent 
relief is achieved must also be 
fully assessed.  

The orthopedic examiner should address 
the following matters, providing a full 
supporting rationale where appropriate:

(a)  Note the range of motion of the 
veteran's back in degrees.  Further, 
the presence or absence of ankylosis 
at a favorable or unfavorable angle, 
as well as a vertebral fracture with 
or without cord involvement, 
bedridden status, or use of long leg 
braces, must be detailed.  

(b)  Determine whether the veteran's 
low back exhibits objective evidence 
of pain, painful motion, weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, 
if feasible, any determination 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to pain, weakened 
movement, excess fatigability, or 
incoordination.

(c)  Express an opinion on whether 
any pain in the low back could 
significantly limit functional 
ability during flare-ups or when the 
low back is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.

The psychiatric examiner should address 
the following matters, providing a full 
supporting rationale where appropriate:

(a)  Determine whether the veteran 
currently demonstrates evidence of a 
psychophysiological musculoskeletal 
reaction.  If so, all clinical 
manifestations should be discussed.  
In this regard, the examiner must 
review the criteria for rating 
psychiatric disabilities under the 
old and revised regulations reported 
above.  The examiner must address 
all manifestations listed so that 
the Board may compare examination 
findings with the criteria in order 
to determine the rating to be 
assigned.  A global assessment of 
functioning score should be 
assigned, and the effect on 
employment of any 
psychophysiological reaction should 
be discussed.  The physician is not 
to assign a percentage evaluation 
for the veteran's disability as this 
is within the discretion of the 
Board.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

5.  The RO must also review the claims 
file and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to the Veterans Benefits 
Administration Fast Letters 00-87 
(November 17, 2000) and 00-92 (December 
13, 2000), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

6.  Lastly, the RO must readjudicate the 
merits of the veteran's claim of 
entitlement to an increased rating for 
service-connected disability of the low 
back, including low back strain with 
early sacroiliac arthritis and a 
psychophysiological musculoskeletal 
reaction, based on all the evidence of 
record and all governing legal authority, 
including the Veterans Claims Assistance 
Act of 2000 and inclusive of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 
8 Vet. App. 202 (1995), and, as 
appropriate, 38 C.F.R. § 3.655.  
Consideration must also be given to 
rating of the disorder in question under 
alternate diagnostic codes and whether a 
separate rating may be assigned for 
arthritis of the spine in combination 
with painful motion under VAOPGCPREC 9-98 
and Hicks and Lichtenfels, both supra.  
If the benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
(SSOC).  This SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including, as 
applicable, citation to 38 C.F.R. 
§ 3.655.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).

